Order unanimously affirmed in the interest of justice and as a matter of discretion, without costs of this appeal to any party. The date of the trial of the case is to be set not sooner than 30 days after the date of the order to be entered herein, the exact date to be fixed by the Calendar Judge presiding at the November Trial Term. (Appeal from order of Oneida Trial Term granting a preference and denying defendant’s cross motion to vacate a notice of issue.) Present — Williams, P. J., Goldman, Henry, Del Veeehio and Marsh, JJ.